Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 1 of 6




                        RJN - Exhibit 16 - Page 1 of 6
Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 2 of 6




                        RJN - Exhibit 16 - Page 2 of 6
Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 3 of 6




                        RJN - Exhibit 16 - Page 3 of 6
Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 4 of 6




                        RJN - Exhibit 16 - Page 4 of 6
Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 5 of 6




                        RJN - Exhibit 16 - Page 5 of 6
Case 2:09-bk-26198-BR Doc 52-16 Filed 10/29/20 Entered 10/29/20 07:46:55     Desc
           Exhibit Exhibit 16 - Certified Copies Case BC424268 Page 6 of 6




                        RJN - Exhibit 16 - Page 6 of 6
